Citation Nr: 0801299	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  04-01 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sinusitis secondary 
to a service-connected deviated nasal septum.

2.  Entitlement to service connection for asthma secondary to 
a service-connected deviated nasal septum.

3.  Entitlement to an increased (compensable) evaluation for 
a deviated nasal septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to 
February 1980.

This matter comes before the Board of Veterans Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the benefits sought on appeal.

This matter was remanded by the Board in July 2006 for 
further evidentiary development.


FINDINGS OF FACT

1.  Sinusitis was not manifested during service or to a 
compensably disabling degree within one year of separation 
from active duty service, and there is no competent medical 
evidence that sinusitis is related to active duty service or 
to a service-connected disability.

2.  Asthma was not manifested during service or to a 
compensably disabling degree within one year of separation 
from active duty service, and there is no competent medical 
evidence that asthma is related to active duty service or to 
a service-connected disability.

3.  There is no medical evidence of record to establish that 
the veteran's service-connected septal deviation is 
manifested by a 50 percent obstruction of the nasal passages 
on both sides or complete obstruction on one side.


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by active 
military service and it is not proximately due to a service-
connected disorder. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2007). 

2.  Asthma was not incurred in or aggravated by active 
military service and it is not proximately due to a service-
connected disorder. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2007). 

3.  The criteria for a compensable evaluation for a deviated 
nasal septum are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.97, Diagnostic Code 6502 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in February  
2003. This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claims. Additionally, 
a May 2007 Supplemental Statement of the Case informed the 
veteran of how the RO assigns disability ratings and 
effective dates if a claim for service connection or an 
increased rating is granted and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical treatment records, and lay 
statements are associated with the claims file. Additionally, 
the veteran was afforded a VA examination. See Charles v. 
Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claims

Service Connection

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309. In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995). It is upon the lack of a nexus between any 
current disability and the in-service injury that the claims 
for service connection for sinusitis and asthma fail.   

Sinusitis and Asthma

The veteran seeks service connection for sinusitis and 
asthma, secondary to his deviated nasal septum.  
Specifically, in a January 2004 statement, the veteran argued 
that his sinusitis and asthma was due to his service-
connected deviated nasal septum.  Having carefully considered 
the claims in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claims and the appeal will be denied.

The service medical records are devoid of any complaints, 
treatment, or diagnosis of sinusitis or asthma.

In this case, there is no competent medical evidence of a 
nexus between the veteran's service and his sinusitis and 
asthma. By "competent medical evidence" is meant in part that 
which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). Although 
the veteran was diagnosed in January 2003 by a VA examiner 
with nasal congestion secondary to a deviated nasal septum, a 
February 2003 VA examination found no evidence of sinusitis.  
The examiner stated asthma, if existent, was not aggravated 
or caused by a deviated nasal septum. An April 2007 VA 
examination found no evidence no physical evidence of 
sinusitis.  Diagnostic x-rays of the sinuses were reported as 
normal.  There was no evidence of sinus disease.  The April 
2007 VA examination additionally reported a normal pulmonary 
function study with moderate hyperinflation, mild air 
trapping and normal airway resistance.  The examiner reported 
there was no evidence of bronchial asthma during the 
examination.

There is additionally no evidence of continuity of 
symptomatology. The first notation of a complaint of 
sinusitis associated with the record is dated in 2002, 
respectively (i.e., approximately 22 years after the 
veteran's separation from service). Further, there are no 
records associated with the claims file regarding asthma 
until the veteran's claim for service connection in 2002.  
This gap in evidence constitutes negative evidence that tends 
to disprove the veteran's claim that the veteran had an 
injury in service that resulted in a chronic disability or 
persistent symptoms. See Forshey v. West, 12 Vet. App. 71, 74 
(1998); aff'd sub nom, Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact). 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary). The law specifically limits entitlement to 
service connection to cases where disease or injury has 
resulted in disability. 38 U.S.C.A. §§ 1110, 1131. Evidence 
must show that the veteran currently has the disability for 
which benefits are being claimed. The evidence in this case 
shows no conclusive evidence of the existence of chronic 
sinusitis or asthma and denial of the claims could be 
warranted on the basis that there is no current disability, 
i.e., there is no asthma or sinusitis. The April 2007 VA 
examination found no evidence of either sinusitis or asthma. 
With the absence of a current diagnosis, the evidence cannot 
establish a causal connection between the claimed disability 
and service. See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). Furthermore, even assuming, arguendo, that the 
appellant's alleged asthma and sinusitis are currently in 
remission, there is no medical evidence of record 
demonstrating the existence of asthma or sinusitis within one 
year after separation from service.

Without evidence of a disability during service and either 
competent medical evidence of a nexus or continuity of 
symptomatology, service connection on a direct basis is not 
warranted.

The Board also considered whether service connection was 
warranted on a secondary basis. The law provides that 
secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a service-
connected disease or injury." 38 C.F.R. § 3.310(a) (2003). 
See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993). Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (en banc). Establishing service connection 
on a secondary basis therefore requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.

Therefore, the question is whether there is a nexus between 
the claimed disorders of asthma and sinusitis and the 
service-connected deviated nasal septum.

There is no evidence associated with the claims file that 
establishes a nexus between sinusitis and asthma and a 
deviated nasal septum.  Specifically, a February 2003 VA 
examiner stated that the asthma, if existent, was not 
aggravated or caused by a deviated nasal septum.  Other than 
the veteran's own statements, there are no references in the 
medical records to treatment or a diagnosis of asthma.  There 
are also no VA medical evidence associated with the file that 
establishes that the veteran's deviated nasal septum in any 
way aggravates his asthma or sinusitis.  

The Board does not doubt the sincerity of the veteran's 
belief that he has sinusitis and asthma as a result of the 
service-connected deviated nasal septum.  As a lay person 
without the appropriate medical training and expertise, 
however, he is not competent to provide a probative opinion 
on a medical matter. See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"). 

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for asthma and sinusitis, including as 
being secondary to the service-connected deviated nasal 
septum, and the benefit-of-the-doubt rule is not for 
application. 38 U.S.C.A. § 5107, Gilbert v. Derwinksi, 1 
Vet.App. 49 (1990).


Increased Rating for a Deviated Nasal Septum

In a February 1981 rating decision the veteran was granted 
service connection for a deviated nasal septum and assigned a 
noncompensable rating.  In November 2002, the veteran 
requested an increased rating for his deviated nasal septum.  
In an April 2003 rating decision, the RO continued the 
noncompensable evaluation.  The veteran contends that his 
deviated nasal septum is more severe than the current 
noncompensable disability evaluation reflects. Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
veteran's subjective reports of the severity of the disorder, 
as applied to the applicable rating provisions, are not 
substantiated by the competent clinical evidence of record.  
Because the preponderance of the evidence is against the 
claim, the appeal will be denied.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, as in this case, and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994). However, where the 
veteran is appealing the initial assignment of a disability 
rating, the severity of the disability is to be considered 
during the entire period from the initial assignment of the 
evaluation to the present time. Fenderson v. West, 12 Vet. 
App. 119 (1999).
Nevertheless, the Board acknowledges that a veteran may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994). The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994).

The veteran's deviated nasal septum is rated as non-
compensable under Diagnostic Code 6502. Under this code, a 
maximum rating of 10 percent is assigned for traumatic nasal 
septum deviation with 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side. 38 
C.F.R. § 4.97. The Board notes that where the schedule does 
not provide a zero percent rating, a zero percent shall be 
assigned if the requirements for a compensable rating are not 
met. See 38 C.F.R. § 4.31 (2007).

The evidence for consideration consists of VA medical 
records, including the report of an April 2007 VA 
examination. The examiner diagnosed  the veteran with a nasal 
septum that was deviated to the right approximately 40 
percent due to a convexity.  

Here, the veteran does not meet the criteria for an increased 
rating.  The veteran does not have a nasal septum deviation 
with 50 percent obstruction of the nasal passage on both 
sides or complete obstruction on one side. Therefore, the 
Board finds that the medical evidence is against the 
veteran's claim for an increased evaluation for his deviated 
nasal septum.   



ORDER


Entitlement to service connection for sinusitis secondary to 
the service-connected deviated nasal septum disability is 
denied.

Entitlement to service connection for asthma secondary to the 
service connected deviated nasal septum disability is denied.

Entitlement to a compensable rating for a deviated nasal 
septum is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


